Citation Nr: 1733829	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-20 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids. 

2.  Entitlement to a compensable rating for post-operative left inguinal hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to May 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   Jurisdiction was subsequently transferred to the RO in Los Angeles, California. 

In a July 2013 Decision Review Officer's decision, the RO granted service connection for seroma/hematoma of the left ear with an evaluation of a noncompensable rating, effective May 28, 2009.  The Veteran did not initiate an appeal and as such, the decision represents a full grant of the benefits sought on appeal for service connection for seroma/hematoma of the left ear, and such issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1977).

In March 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

The Board observes that additional evidence, to include VA treatment records through June 2017, was added to the record after the issuance of a July 2013 supplemental statement of the case.  Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration evidence received after the issuance of the July 2013 supplemental statement of the case, he is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran was last afforded Disability Benefits Questionnaire (DBQ) examinations for service-connected hemorrhoids and post-operative left inguinal hernia in August 2012.  Since then, during the March 2017 hearing, the Veteran has reported that his hemorrhoids and post-operative left inguinal hernia symptoms have worsened.  See March 2017 Hearing tr. at 4-5, 17, 26.  At the hearing, his representative also requested new examinations for the present claims "since the last exam[s] [were] fairly old."  See id.  at 4.  Under these circumstances, given the time period elapsed since the last examinations and report of worsening of the Veteran's hemorrhoids and left inguinal hernia symptoms, he should be afforded new VA examinations to determine the current nature and severity of his service-connected hemorrhoids and post-operative left inguinal hernia.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After obtaining any outstanding records, schedule the Veteran to undergo VA examinations to determine the current nature and severity of his service-connected hemorrhoids and post-operative left inguinal hernia.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  All appropriate tests should be performed.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

